Citation Nr: 1114188	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  03-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fracture of the left ankle with left lower leg pain and arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a fracture of the right ankle with arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from February 1964 to May 1966 and from March 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO continued the 10 percent disability rating assigned for residuals of a fracture of the left ankle with left lower leg pain and also assigned an increased evaluation of 10 percent for residuals of a fracture of the right ankle, which prior to that was evaluated at zero percent disabling.  In October 2007, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In July 2010 the Board denied an increased rating for chronic low back strain, granted service connection for anxiety, and granted service connection for arthritis of the ankles, as due to service-connected residuals of the right and left ankle fractures.  The claims for increased ratings for the Veteran's service-connected right and left ankle fracture were inextricably intertwined with the grant of service connection for arthritis of the ankles and were held in abeyance pending additional rating action.  The issues of entitlement to an increased evaluation for the service-connected right and left ankle fracture were remanded for readjudication following the assignment of ratings for the service-connected arthritis of the ankles disability.  With respect to those claims decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the July 2010 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In an October 2010 rating decision, the RO granted the Veteran's claims for service connection for arthritis of each left ankle as secondary to the service-connected bilateral ankle disability.  Because of the similar symptomatology with the Veteran's disabilities of the left and right ankles, the RO did not assign a separate evaluation for arthritis of the left and right ankle as this would have violated the principles of pyramiding.  See 38 C.F.R. § 4.14.  The RO confirmed separate 10 percent evaluations for residuals of a fracture of the left ankle with left lower leg pain and  residuals of a fracture of the right ankle with arthritis.  


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by chronic pain, arthritis, and moderate limitation of motion without swelling, instability or laxity; additional functional limitation due to pain, fatigability, incoordination, on repetitive use or during flare-ups is not demonstrated.  

2.  The Veteran's right ankle disability is manifested by chronic pain, arthritis, and moderate limitation of motion without swelling, instability or laxity; additional functional limitation due to pain, fatigability, incoordination, on repetitive use or during flare-ups is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the left ankle with left lower leg pain and arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5010-5271 (2010).  

2.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the right ankle with arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5010-5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Here, the Veteran filed his claims seeking an increased rating for bilateral ankle disability in January 2002.  A letter dated in April 2002 satisfied the duty to notify provisions concerning the increased rating claims.  In particular, the correspondence informed the Veteran of the need for evidence showing that the disabilities increased in severity.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Board notes that subsequent to the January 2002 letter, post-remand VCAA notice letters also notified the Veteran of the duty to notify provisions concerning increased rating claims, as well as how VA determines disability ratings and effective dates at the time of the initial adjudication of his claims.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Any defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims folder and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  Private treatment records and radiology reports have been associated with the claims folder.  The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issues on appeal were obtained in September 2002, May 2004, May 2006, June 2007, November 2008, and December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  With the exception of the September 2002 examination, where the claims folder was not available, the other examinations were predicated on a review of the Veteran's medical records.  In addition, all VA examiners, who examined the Veteran during the respective examinations, conducted an interview of the Veteran and discussed of his medical history; further, the examinations fully address the rating criteria relevant to rating the disabilities in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

With no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328.  


II.  Increased Rating Claims

At the outset, it is noted that the Board has reviewed all of the evidence pertinent to the Veteran's claims on appeal and associated with the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, with regard to his ankles, the Veteran contends that he experiences pain, limited motion, and giving-way of the ankle.  He asserted that when the ankle gives way he has to hold on to something, else he will fall.  He stated that his ankle seems to "freeze in position" and he has to manually move the foot.  He also stated that after he works the ankles back in place, he limps.  He indicated that he works as a postal employee and his disabilities negatively impact his employment.  Thus, he essentially believes that he is entitled to higher evaluations for his service-connected left and right ankle disabilities.  

The Veteran is currently assigned a 10 percent evaluation for his left ankle disability, and 10 percent for his right ankle disability, under Diagnostic Codes (DCs) 5010-5271, which pertains to arthritis and limitation of motion of the ankle, respectively.  Under DC 5010, arthritis due to trauma, substantiated by X-ray findings, is to be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2010).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  C.F.R. § 4.71a, DCs 5003, 5010.

38 C.F.R. § 4.71a, DC 5271 provides a 10 percent evaluation when there is moderate limitation of motion of the ankle and a 20 percent evaluation when there is marked limitation of motion.  Id.  The normal range of motion for an ankle joint on dorsiflexion is from 0 to 20 degrees with plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

Other potentially applicable rating codes include DC 5262, which allows for a 10 percent rating when there is malunion of the tibia and fibula with slight knee or ankle disability; 20 percent with malunion and moderate knee or ankle disability; 30 percent when there is malunion with marked knee or ankle disability, and a 40 percent rating when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  A higher evaluation is also possible under DC 5270; however, this requires ankylosis of the ankle, which is not present in this case.  

On examination in September 2002 the Veteran admitted to having left and right ankle pain, stiffness, swelling, weakness, fatigue, lack of endurance, locking and instability.  He stated that the ankles also turn a bright bluish color.  At that time his ankles were treated with Motrin, over-the-counter Tylenol, topical analgesics and braces.  He reported that he had flare-ups, but the cause of the flare-ups was unknown.  When he experienced flare-ups, he stated he would have moderate pain, which would last for one and a half hours, and he would lose 80 percent function of the left and right ankles.  He stated that he was adversely affected by his ankles as they slow him down when he is driving.  He stated that he cannot stand for long periods of time.  He cannot run; nor can he participate in any type of sporting activities.  

On physical examination of the ankles, they were equal in size and there was consistency.  There was no evidence of muscle atrophy, muscle rigidity, muscle spasm or muscle wasting.  Palpation of the left and right ankles revealed tenderness in the area of the lateral malleolus bilaterally.  Dorsiflexion was accomplished from zero to 15 degrees bilaterally.  Plantar flexion was from zero to 35 degrees bilaterally.  Inversion was from zero to 25 degrees bilaterally.  Eversion was from zero to 10 degrees bilaterally.  There was no additional limitation noted with repetition of movement during the physical examination that was related to pain, fatigue, incoordination, weakness or lack of endurance.  The Veteran was able to walk on his toes 10 feet.  He walked on his heels and complained of pain in both heels while walking.  He was able to squat and rise.  There was no ankylosis noted.  X-rays revealed normal left and right ankles.  The diagnosis was status post fracture to the left and right ankles, no disease found.  

When examined by VA in May 2004, the examiner indicated that the medical records were reviewed and included a detailed description of the Veteran's complaints, medical history and clinic and diagnostic findings on examination.  The Veteran reported continued daily bilateral ankle pain and stiffness.  He stated that he experienced stiffness in the morning upon arising, which improves with thirty minutes of activity.  The Veteran also disclosed that he feels his ankles are easily inverted while walking on uneven surfaces.  He complained of increased pain with prolonged standing and walking, and discomfort is relieved with rest and elevation of the feet.  The examiner was unable to estimate the extent that additional limitation of motion or functional impairment during flare-ups, if any.  The Veteran did not require the use of crutches, brace, cane, or corrective shoes.  He denied any history of episodes of dislocation or recurrent subluxation.  There was no history of inflammatory arthritis or constitutional symptoms.  There was also no history of significant adversity related to normal occupational or recreational activities.

On examination, the ankle joints were essentially symmetrical on observation.  There was no evidence of swelling or inflammation, no evidence of tenderness on palpation of the ankle joints, and no evidence of instability or locking.  There was loss of mobility on flexion and extension.  The Veteran was able to rise on heels and toes, walk heel-to-toe and stand on one foot without evidence of discomfort.  There was no evidence of pain during range of motion testing.  There was mild pes planus bilaterally.  On range of motion testing the left ankle dorsiflexion was zero to zero degrees, plantar flexion was zero to 20 degrees. Right ankle dorsiflexion was zero to zero degrees and plantar flexion was zero to 20 degrees.  There was no evidence of varus or valgus angulation.  On X-ray examination, both ankles were normal.  The examiner diagnosed multiple bilateral ankle sprains and strains and calcaneal spurs bilaterally.  The examiner commented that the Veteran's current as well as previous medical records to include his old military health records were examined and there was no indication of a diagnosis or treatment for fracture of the ankle other than as reported by the Veteran.  The examiner noted that previous and current x-rays reveal no evidence of arthritis.  

When examined by VA in May 2006, the Veteran complained of constant, sharp, non-radiating pain, swelling, crepitus and instability of the left and right ankles.  He denied locking, stiffness, heat, redness, or weakness.  He stated that if flare-ups occur the severity is 8-9/10 and the frequency is usually once daily, lasting approximately four hours.  Prolong standing is a precipitating factor, which is alleviated with pain medication and rest.  It was noted that flare-ups do not impair the Veteran's ability to perform his daily functional activities for self care.  It was also noted that he needs bilateral ankle braces.  The Veteran denied any episodes of dislocation or recurrent subluxation, or inflammatory arthritis.  He indicated that if there is no flare-up, then the condition does not impair his ability to perform his job, but it does slow him down.  He had not missed any time from work due to his bilateral ankle disability.  

On physical examination the Veteran was in no acute distress and had an antalgic gait.  The left and right ankles were negative for edema, ecchymosis, or erythema.  Pes planus arches were non-tender.  There was tenderness over the lateral and medial malleolus Achilles.  Left and right ankle dorsiflexion was 15 of 20 degrees, plantar flexion was 40 of 45 degrees, inversion was 25 of 30 degrees and eversion was 15 of 20 degrees.  It was noted that the Veteran has pain at the end point of eversion and no additional limitations were noted with repetition of movement during physical examination that are related to pain, fatigue, incoordination, weakness or lack of endurance.  There was no ankylosis or inflammatory arthritis noted.  X-rays of the ankles revealed negative left and right ankles.  The diagnosis was status post bilateral ankle fractures many years ago and bilateral recurrent ankle sprains with residuals.

In June 2007 the Veteran underwent a VA general medical examination.  The examiner noted review of the claims folder.  On examination of the ankles, there was full range of motion with dorsiflexion from zero to 20 degrees, plantar flexion from zero to 45 degrees, inversion from zero to 30 degrees, and eversion from zero to 20 degrees.  There was no change in motion upon repeat or resisted testing of the ankles and toes times five.  No additional limitation of motion was noted.  It was noted that the Veteran did not have any loss of function with standing or walking.  He was able to stand on his toes, heels, evert and invert and squat without pain or difficulty.  There was no diagnosis rendered specifically referring to the ankles.  

Magnetic resonance imaging (MRI) was taken in October 2007.  It was significant for the right ankle, showing mild ankle joint arthritis and subtalar joint arthritis.  MRI for the left ankle showed sinus tarsitis, subtalar joint arthritis, and calcaneocuboid joint arthritis.

When examined by VA in November 2008, the examiner indicated that the claims folder and medical records were reviewed.  The Veteran complained of chronic pain in both ankles all the time.  He also reported locking-up and stiffness, some warmth but no real swelling.  He stated he had instability with frequent giving out, and sprains, which seemed to be worse with walking, standing, or climbing stairs or a ladder.  In addition, it was noted that he has frequent falls.  It was also noted that the Veteran needs a cane and a left ankle brace.  He denied any episodes of dislocation or recurrent subluxation, inflammatory arthritis or other constitutional symptoms.  It was noted that the Veteran worked as a custodian and stated that he had missed work due to his ankle and back, but did not reveal how much time was missed.  It was indicated that he could walk no more than one half of a block or stand more than a few minutes.  He has difficulty with stairs, and could not climb a ladder.  He also reported that he had frequent falls.

On physical examination he could not move his ankles to do repetition.  He stated it was too painful.  The examiner noted that he could not tell whether the Veteran was trying or whether he really could not move his ankle.  The ankles were tender all around but no guarding, redness, swelling, warmth, deformities, or crepitus.  When testing strength the examiner noted that overall the Veteran had a hard time resisting in the lower extremities and it seemed to be due to poor effort.  His gait was antalgic and he could not stand on his heels or toes.  Ankylosis was not present, and neither were there any signs of inflammatory arthritis.  With regard to ankle range of motion, the examiner noted that neutral position is with the foot at 90 degrees to the ankle.  Right dorsiflexion was zero degrees, active and zero to passive.  Left dorsiflexion was zero degrees active/resisted passive range of motion.  Right plantar flexion was zero to 20 degrees, active and passive.  The Veteran resisted passive range of motion.  Left plantar flexion was zero to 25 degrees active and passive and he resisted passive range of motion.  He had pain with all ranges of motion.  X-ray findings show there was no fracture or joint narrowing seen in either ankle.  The diagnoses were history of bilateral ankle fractures with recurrent sprains and small left calcaneal spur.  Arthritis in ankles was not found.

The most recent VA examination in December 2010 indicates the examiner reviewed the claims folder and obtained a medical history from the Veteran.  The Veteran's complaints were essentially the same as on previous examinations.  He complained of weakness and instability of both ankles, left greater than right with wearing a brace on the left ankle.  He reported no history of heat, redness, swelling or tenderness.  It was noted that he takes pain medication but does not have any specific ankle pain.  It was also noted that he has had no acute flare-ups of his ankle pain that have been incapacitating in the past twelve months, requiring the use of non-weight bearing crutches or a wheel chair.  It was noted that the Veteran wears a brace on the left ankle.  There was no inflammatory arthritis noted.  

With regard to the effects of the Veteran's bilateral ankle disability on his usual occupation and daily activities, he lives on the second floor and has difficulty climbing the one flight of stairs.  He has difficulty with prolonged standing or walking, such as going to the store.  He has pain with prolonged standing and walking more than thirty minutes.  On physical examination, the right ankle showed dorsiflexion from zero to 15 out of 20 degrees, plantar flexion was zero to 35 out of 45 degrees, inversion was zero to 25 out of 30 degrees with eversion from zero to 15 out of 20 degrees.  Range of motion of the left ankle showed dorsiflexion from zero to 10 out of 20 degrees, plantar flexion was zero to 30 out of 45 degrees, inversion was zero to 10 out of 30 degrees, with eversion from zero to 10 out of 20 degrees.  The examiner noted that the Veteran had no pain at rest.  The Veteran complained of pain in the left ankle at extremes of inversion and dorsiflexion.  The Veteran had no heat, redness, swelling or acute tenderness of the left or right ankles.  It was noted that he does have bilateral pes planus.  It was noted that he walks with an antalgic gait, limping on the left leg.  He was able to walk short distances from a chair in the examiner's office, a distance of three feet, to the examination table without using his wheeled walker, or braces, barefooted.  There was no ankylosis or inflammatory arthritis.  In addition, there were no additional limitations noted with three repetitions of movement during the physical examination as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner noted that the Veteran had x-rays of both ankles in 2008 that were within normal limits other than a left calcaneal spur.  The diagnoses were left ankle sprain of moderate severity and right ankle sprain of mild severity

The exhibited function loss in the ankles has varied somewhat on the multiple examinations during the appeal period, but the overall evidence does not reflect impairment in the ankles sufficient to warrant a rating in excess of 10 percent.  The Veteran's principal complaints are constant pain, locking-up and stiffness.  There was no objective evidence of any actual instability, dislocations, subluxation, weakness, or abnormal movement in either ankle joint.  The biggest discrepancy in examination results were the findings of no dorsiflexion in 2004 and 2008.  However, on the 2004 examination, he exhibited no evidence of pain on motion and could heel and toe walk and rise on his heels and toes.  On the November 2008 VA examination, the examiner noted that the Veteran exhibited very poor effort, and it could not be determined if this was purposeful or not.  However, on examinations in 2002, 2006, 2007, and 2010, the Veteran exhibited dorsiflexion and no more than moderate limitation of motion of either ankle.  Furthermore, when the Veteran was examined in December 2010 by VA, overall his disabilities were manifested by moderate symptoms.  Evidence from VA examinations reveal the Veteran had demonstrated at least moderate range of motion in his left and right ankles during examinations in 2002, 2004, 2006, 2007 and 2010.  Marked left and right ankle disability have not been shown during the course of this appeal in order to warrant the next higher evaluation under DC 5271.  The symptoms and pathology described in the VA examinations in 2002, 2004, 2006, 2007, 2008 and 2010 do not show findings of marked left and right ankle disability.  Thus, an evaluation in excess of 10 percent based on limitation of motion under DC 5271 is not warranted.  Additionally, as the Veteran is not shown to have malunion of the os calcis or astragalus and retains fairly good motion in the ankle joint, an evaluation in excess of 10 percent under any other potentially applicable rating code is also not warranted.  

The Board must also consider any additional functional loss under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has taken note of the Veteran's assertion that he experiences ankle pain which produces functional limitations.  However, the objective findings from the VA examination reports did not show more than moderate limitation of motion and no instability of either the left or right ankle.  The Veteran had no instability or subluxation, and no neurological impairment referable to the left and right ankles.  While it was reported that the Veteran has an antalgic gait, it is unclear from the record whether such is the result of his bilateral ankle disability or his back and bilateral pes planus disabilities.  The Veteran has reported that his ankle disabilities cause problems with walking, prolong standing and climbing stairs; but for the purpose of consideration under the precepts of DeLuca, VA examiners have found that repetitive motion did not cause either additional loss of motion or pain.

At this point, it should be noted that the percentage ratings represent, as far as can be practicably be determined, the average impairment in earning capacity resulting from the service-connected disability in civil occupations.  38 C.F.R. § 4.1.  In this case, the separate 10 percent evaluations for the left and right ankles currently assigned contemplates moderate limitation of motion in the ankles, which is consistent with the objective findings from the medical examination reports.  The evidence of record, including lay statements, does not show marked functional limitation of motion in the Veteran's left and right ankle.  

The Board recognizes that the Veteran's left and right ankle pain impacts on his ability to engage in some activities.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use of the left and right ankles.  Thus, the Board finds that the level of functional impairment is adequately compensated by the 10 percent evaluation currently assigned for each of the service-connected ankle disabilities.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the left and right ankle does not suggest that he has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of the10 percent assigned for each disability.  Therefore the Veteran's claims for disability evaluations in excess of 10 percent for each of the service-connected ankle disabilities are denied.  

III.  Other considerations

The Board has considered whether staged ratings under Hart, 21 Vet. App. 505 are appropriate for the Veteran's service-connected left and right ankle disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, a TDIU was awarded from November 1, 2009 and there has been no request for an earlier effective date.  

The Board has  considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral ankle disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's bilateral ankle symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his ankle disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describe the level and symptomatology for his service-connected ankle disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's ankle disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Based on the above, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for service-connected left and right ankle disabilities.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, in this case, the preponderance of the competent evidence does not support the Veteran's claim; therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to an increased evaluation in excess of 10 percent for residuals of a fracture of the left ankle with left lower leg pain and arthritis is denied.

Entitlement to an increased evaluation in excess of 10 percent for residuals of a fracture of the right ankle with arthritis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


